J-A10043-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    JEREMY LYNN COONS                          :
                                               :
                       Appellant               :      No. 1121 MDA 2021

          Appeal from the Judgment of Sentence Entered June 29, 2021
                 In the Court of Common Pleas of Adams County
              Criminal Division at No(s): CP-01-CR-0000525-2020


BEFORE: PANELLA, P.J., KUNSELMAN, J., and KING, J.

MEMORANDUM BY KING, J.:                        FILED: JULY 19, 2022

        Appellant, Jeremy Lynn Coons, appeals from the judgment of sentence

entered in the Adams County Court of Common Pleas, following his bench trial

convictions for two counts of driving under the influence of a controlled

substance (“DUI”).1 We affirm.

        The trial court opinion set forth the relevant facts and procedural history

of this appeal as follows:

           The stipulated facts establish that on May 6, 2020, at
           approximately 9:08 a.m., Appellant was driving a vehicle on
           State Route 116. State Route 116 is a public roadway in
           Hamilton Township, Adams County.          Trooper Matthew
           Geiman of the Pennsylvania State Police was employed and
           on patrol at the time as a patrol trooper. As of the date of
           this incident, Trooper Geiman had been employed with the
           PSP for approximately six years, received standard field
           sobriety testing training while at the academy, and had
____________________________________________


1   75 Pa.C.S.A. § 3802(d)(1)(i), (iii).
J-A10043-22


         arrested approximately 200 people for DUI—many of which
         involved marijuana.

         Trooper Geiman was traveling eastbound on State Route
         116 when he observed Appellant’s vehicle travelling
         westbound on State Route 116. Trooper Geiman noticed an
         alleged illegal window tint on Appellant’s vehicle.         As
         Appellant turned his vehicle into a public parking lot in
         Fairfield Borough, Adams County, Trooper Geiman
         effectuated a traffic stop of Appellant’s vehicle on the basis
         of the alleged illegal window tint.        Trooper Geiman’s
         interaction with Appellant during the traffic stop was visually
         and audibly recorded by dashcam video and was admitted
         into evidence for the bench trial. After interacting with
         Appellant, Trooper Geiman placed him under arrest and
         transported him to Gettysburg Hospital for blood testing.
         Appellant initially refused the blood draw, but after Trooper
         Geiman obtained a search warrant to collect the same,
         Appellant agreed to the blood draw pursuant to the search
         warrant.

         At approximately 11:25 a.m., two vials of blood were drawn
         from Appellant’s arm at the hospital and were then sealed
         and sent to NMS Laboratory for testing. The resulting blood
         tests showed the presence of active marijuana compounds
         (Delta-9 THC) and metabolites of those compounds (Delta-
         9 Carboxy THC) in Appellant’s blood system. Marijuana is a
         Schedule I controlled substance pursuant to the Controlled
         Substance, Drug, Device and Cosmetic Act.

(Trial Court Opinion, filed 9/3/21, at 1-3).

      On December 3, 2020, Appellant filed a suppression motion. Appellant

proceeded to a suppression hearing on February 8, 2021.           At that time,

Appellant argued that Trooper Geiman lacked reasonable suspicion to detain

Appellant or conduct field sobriety tests.     (See N.T. Suppression Hearing,

2/8/21, at 4). The court denied the suppression motion on February 23, 2021.

The court subsequently conducted a stipulated bench trial and found Appellant


                                      -2-
J-A10043-22


guilty of two counts of DUI. On June 29, 2021, the court sentenced Appellant

to an aggregate 84 months of probation with restrictive DUI conditions.

      Appellant timely filed a notice of appeal on July 22, 2021. On August 2,

2021, the court ordered Appellant to file a Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal. Appellant filed his Rule 1925(b)

statement on August 24, 2021.

      Appellant now raises three issues on appeal:

         Whether the trial court erred in denying Appellant’s
         suppression motion because there was no “reasonable”
         suspicion of DUI to force Appellant out of his vehicle to
         perform field sobriety tests, or the subsequent probable
         cause to take his blood, absent the alleged odor of
         marijuana and whereby the officer did not specify whether
         the alleged odor was of burnt or fresh marijuana.

         Whether the trial court erred in denying suppression after
         Appellant was directed to get out of his vehicle for an
         investigative detention, during which law enforcement
         admittedly engaged in an illegal warrantless search of his
         vehicle.

         Whether the trial court erred in denying Appellant’s
         suppression motion because there was not sufficient
         probable cause to demand Appellant submit to a blood test.

(Appellant’s Brief at 14).

      Appellant’s issues are related, and we address them together. Appellant

argues that Trooper Geiman conducted a traffic stop due to the tinted windows

on Appellant’s vehicle. Appellant maintains that the subsequent traffic stop

should have been limited to an investigation of this vehicle code violation,

absent reasonable suspicion of some other criminal activity. Regarding the


                                    -3-
J-A10043-22


existence of reasonable suspicion for other criminal activity, Appellant notes

that there is no evidence that he drove erratically or exhibited slurred speech

at the time of the stop. Although the trooper smelled marijuana, Appellant

emphasizes that “the odor of marijuana, without more, is insufficient to

establish reasonable suspicions of criminal activity to justify a detention for

field sobriety testing, nor can it be used to establish probable cause….” (Id.

at 27).    Appellant further alleges that Trooper Geiman’s observations that

Appellant’s eyes were bloodshot and glassy are unsupported by the record.

Appellant concludes that the record did not support the suppression court’s

legal conclusions, and this court must vacate his judgment of sentence on this

basis.2 We disagree.

       The following principles govern our review of an order denying a motion

to suppress:

          An appellate court’s standard of review in addressing a
          challenge to the denial of a suppression motion is limited to
          determining whether the suppression court’s factual
          findings are supported by the record and whether the legal
          conclusions drawn from those facts are correct. Because
          the Commonwealth prevailed before the suppression court,
          we may consider only the evidence of the Commonwealth
          and so much of the evidence for the defense as remains
          uncontradicted when read in the context of the record as a
____________________________________________


2 To the extent Appellant also alleges that the trooper conducted an illegal,
warrantless search of the vehicle, the court noted that “the stipulated facts
presented at trial did not include any evidence obtained from the search of
Appellant’s vehicle.” (Trial Court Opinion at 4). Our review of the record
confirms the court’s reasoning, and we proceed to address the remaining
claims regarding the legality of the vehicle stop, investigative detention, and
blood draw.

                                           -4-
J-A10043-22


        whole. Where the suppression court’s factual findings are
        supported by the record, the appellate court is bound by
        [those] findings and may reverse only if the court’s legal
        conclusions are erroneous.       Where the appeal of the
        determination of the suppression court turns on allegations
        of legal error, the suppression court’s legal conclusions are
        not binding on an appellate court, whose duty it is to
        determine if the suppression court properly applied the law
        to the facts. Thus, the conclusions of law of the courts below
        are subject to plenary review.

Commonwealth v. Ford, 175 A.3d 985, 989 (Pa.Super. 2017), appeal

denied, 647 Pa. 522, 190 A.3d 580 (2018) (quoting Commonwealth v. P.

Jones, 121 A.3d 524, 526-27 (Pa.Super. 2015)).

     Our analysis of the quantum of cause required for a traffic stop begins

with the Motor Vehicle Code, which provides:

        § 6308. Investigation by police officers

                                 *    *    *

            (b) Authority of police officer.—Whenever a police
        officer is engaged in a systematic program of checking
        vehicles or drivers or has reasonable suspicion that a
        violation of this title is occurring or has occurred, he may
        stop a vehicle, upon request or signal, for the purpose of
        checking the vehicle’s registration, proof of financial
        responsibility, vehicle identification number or engine
        number or the driver’s license, or to secure such other
        information as the officer may reasonably believe to be
        necessary to enforce the provisions of this title.

75 Pa.C.S.A. § 6308(b) (emphasis added).

     “[D]espite subsection 6308(b)’s reasonable suspicion standard, some

offenses, by their very nature, require a police officer to possess probable

cause before he or she may conduct a traffic stop.”       Commonwealth v.


                                     -5-
J-A10043-22


Ibrahim, 127 A.3d 819, 823 (Pa.Super. 2015), appeal denied, 635 Pa. 771,

138 A.3d 3 (2016). “For a stop based on the observed violation of the Vehicle

Code or otherwise non-investigable offense, an officer must have probable

cause to make a constitutional vehicle stop.” Commonwealth v. Harris, 176

A.3d 1009, 1019 (Pa.Super. 2017). See also Commonwealth v. Feczko,

10 A.3d 1285, 1291 (Pa.Super. 2010), appeal denied, 611 Pa. 650, 25 A.3d

327 (2011) (stating mere reasonable suspicion will not justify vehicle stop

when driver’s detention cannot serve investigatory purpose relevant to

suspected violation).

        Further, we note that an “investigative detention” is interchangeably

labeled as a “stop and frisk” or a “Terry[3] stop.” Commonwealth v. Brame,

239 A.3d 1119, 1127 (Pa.Super. 2020), appeal denied, ___ Pa. ___, 251 A.3d

771 (2021).

           An investigative detention … constitutes a seizure of a
           person and thus activates the protections of Article 1,
           Section 8 of the Pennsylvania Constitution. To institute an
           investigative detention, an officer must have at least a
           reasonable suspicion that criminal activity is afoot.
           Reasonable suspicion requires a finding that based on the
           available facts, a person of reasonable caution would believe
           the intrusion was appropriate.

                                       *       *   *

           Reasonable suspicion exists only where the officer is able to
           articulate specific observations which, in conjunction with
           reasonable inferences derived from those observations, led
           him reasonably to conclude, in light of his experience, that
____________________________________________


3   Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968).

                                           -6-
J-A10043-22


         criminal activity was afoot and that the person he stopped
         was involved in that activity.

Commonwealth v. B. Jones, 874 A.2d 108, 116 (Pa.Super. 2005) (internal

citations omitted).

      Reasonable suspicion of DUI can arise where an officer observes “classic

signs” of intoxication, such as the odor of intoxicants, slurred speech, and

glassy eyes.   Commonwealth v. Cauley, 10 A.3d 321, 327 (Pa.Super.

2010).   When an officer possesses good reason to believe that a driver is

intoxicated, he is justified in asking the driver to perform sobriety tests. See

Commonwealth v. Ragan, 652 A.2d 925, 929 (Pa.Super. 1995), appeal

denied, 541 Pa. 650, 664 A.2d 540 (1995).

      Additionally, “[t]he administration of a blood test, performed by an

agent of, or at the direction of the government, constitutes a search under

both the United States and Pennsylvania Constitutions.” Commonwealth v.

Johnson, 188 A.3d 486, 489 (Pa.Super. 2018), appeal denied, 649 Pa. 179,

195 A.3d 852 (2018) (quoting Commonwealth v. Evans, 153 A.3d 323, 328

(Pa.Super. 2016)). The Fourth Amendment requires police to obtain a search

warrant for a blood draw, provided that they can do so without significantly

undermining the efficacy of the search. See Commonwealth v. Trahey, 658

Pa. 340, 355, 228 A.3d 520, 529 (2020). “It is hornbook law that search

warrants may only issue upon probable cause….” Commonwealth v. Leed,

646 Pa. 602, 615, 186 A.3d 405, 413 (2018).

      Probable cause is established when police have “knowledge of sufficient

                                     -7-
J-A10043-22


facts and circumstances, gained through trustworthy information, to warrant

a   prudent   man   in   the   belief   that   a   crime   has   been   committed.”

Commonwealth v. Robinson, 834 A.2d 1160, 1166 (Pa.Super. 2003)

(quoting Commonwealth v. Aiello, 675 A.2d 1278, 1280 (Pa.Super. 1996)).

“[T]he smell of marijuana indisputably can still signal the possibility of criminal

activity,” and it “may be a factor, but not a stand-alone one, in evaluating the

totality of the circumstances for purposes of determining whether police had

probable cause….” Commonwealth v. Barr, ___ Pa. ___, ___, 266 A.3d 25,

41 (2021).

      Instantly, Trooper Geiman testified that he observed Appellant’s vehicle

travelling westbound on Route 116. (See N.T. Suppression Hearing at 10).

Trooper Geiman noted that the “front window” of Appellant’s vehicle was

“tinted to a degree which prevented me from seeing in the vehicle.” (Id.)

Contrary to Appellant’s assertions, the trooper testified regarding this specific

observation of a vehicle code violation that caused him to execute a traffic

stop of Appellant’s vehicle. Thus, the record supported the suppression court’s

conclusion that the trooper possessed the requisite probable cause to initiate

the traffic stop. See Harris, supra. See also 75 Pa.C.S.A. § 4524(e)(1)

(stating vehicle cannot have window tint that obstructs view into vehicle

through windshield, side wing or side window).

      Trooper Geiman testified that as he approached Appellant’s vehicle, he

noticed a strong “odor of burnt marijuana” coming from Appellant’s vehicle.


                                        -8-
J-A10043-22


(See N.T. Suppression Hearing at 11). The trooper spoke with Appellant and

observed that Appellant’s eyes were glassy and bloodshot, with dilated pupils.

(Id. at 12). Based upon the trooper’s training and experience, he believed

Appellant might have been intoxicated.        (Id.)   Additionally, Appellant

appeared “extremely nervous,” and he “was fidgeting around a lot when he

was searching for his documents.” (Id. at 13).

      The smell of burnt marijuana, combined with Appellant’s glassy,

bloodshot eyes, nervousness, and fidgeting, allowed Trooper Geiman to

develop reasonable suspicion that Appellant was operating his vehicle while

intoxicated.   See Cauley, supra.      In light of this reasonable suspicion,

Trooper Geiman properly asked Appellant to exit the vehicle and perform field

sobriety tests. See Ragan, supra. Appellant subsequently failed the field

sobriety tests.   (See Affidavit of Probable Cause, dated 6/15/20, at 1).

Appellant’s inability to pass the sobriety tests, combined with the trooper’s

previous observations regarding the odor of marijuana and other indicia of

intoxication, yielded the probable cause necessary to support the warrant

authorizing the blood draw. See Robinson, supra; Johnson, supra.

      Based upon the foregoing, we conclude that the suppression court’s

factual findings are supported by the record, and its legal conclusions are

correct. See Ford, supra. Therefore, Appellant is not entitled to relief on

any of his claims. Accordingly, we affirm Appellant’s judgment of sentence.

      Judgment of sentence affirmed.


                                    -9-
J-A10043-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/19/2022




                          - 10 -